DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
This office action is in response to preliminary amendment filed 8 July 2019, which has been entered.
Priority 
The applicants claim for benefit to:
PCT/EP2018/051157, with priority date 01/18/2018 has been acknowledged.
Foreign application EP17152363.2, with priority date 01/20/2017 has been acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2019 has been acknowledged by the Examiner and has been taken into consideration.
Summary
Claims 1-13 are canceled and new claims 14-26 are rejected.
Claim Objections
Claim 20 is objected to because of the following informalities:
The examiner recommends restructuring the claim to recite,

This helps clarify that the control unit is rotating the UAV and/or the display based on feedback from the orientation sensor unit and/or the control station. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-15, 19-22, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ananthanarayanan et al. (US 10303415), herein referred to as Ananthanarayanan.

Regarding claim 14, Ananthanarayanan teaches,
A system for providing a visual aerial presentation of a number of pixels (col. 2, lines 8-10, UAVs may fly in a formation such that the displays may combine into a single display screen), wherein 

the display is an integral part of the body of the UAV and the control unit is configured to move the UAV to an image position according to the position information (col. 5, lines 1-3, Responsive to receiving the positioning data and/or flight management input, the control management system 110 may send output signals to one or more of the rotors…  to maintain the desired flight regime), and to present at this image position via the display a portion of pixels of the number of pixels according to the pixel information (col. 5, lines 64-67, operator may choreograph a presentation of multiple images and mobile display screens real time using a remote control device that sends flight plan data to the fleet of UAV. A choreographed presentation indicates that there is a desired movement or position for each UAV at a point in time with an image or video to be displayed at that time), wherein 
the pixel information and the position information are preset and stored in a storage unit of the UAV (col. 8, lines 40-43, images 206 may be saved on a memory in the display management system, or in another location on the UAV and col. 4, lines 39-42, the control management system 110 may be configured to receive flight management input (e.g., direction, velocity, altitude, waypoints, geolocation, etc.) directly from a flight management system (from memory on-board the UAV)) and/ or computed by the control station and transmitted via communication units of the control station and the UAV to the 
the pixel information and the position information comprise dynamic information, wherein the image position of at least one UAV changes at least one time between two points in time (col. 10, line 36-38, second combined display of the second group of UAVs 304 may be mobile), and wherein the control station and/ or the control units are configured to change the displayed portion of pixels based on the pixel information essentially in real-time based on the change of the image position (col. 5, lines 64-67, operator may choreograph a presentation of multiple images and mobile display screens real time using a remote control device that sends flight plan data to the fleet of UAV. A choreographed presentation indicates that there is a desired position at a certain time and an associated image to be displayed at that position and time).

Regarding claim 15, Ananthanarayanan teaches all elements of claim 14. Ananthanarayanan further teaches wherein the sum of all portions of pixels presented via the displays of the UAVs equals the number of pixels of the visual aerial presentation (col. 9, lines 30-33, UAVs 306 may fly in a formation to create a visual effect of a combined display screen, effectively merging display screens coupled to each of UAVs).

Regarding claim 19, Ananthanarayanan teaches all elements of claim 14. Ananthanarayanan further teaches wherein each UAV further comprises a space sensor unit (col. 4, lines 24-26, positioning sensors (e.g., global positioning sensors, ultrasonic sensors, radar systems, etc.)), wherein the control unit is configured to move the UAV according to swarm intelligence (col. 11, lines 28-30, UAVs 402 may 

Regarding claim 20, Ananthanarayanan teaches all elements of claim 14. Ananthanarayanan further teaches wherein each UAV further comprises an orientation sensor unit (col. 4, lines 28-33, rotors may be determined by a control management system 110 based upon input from one or more inertial sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.)), wherein the control unit is configured to rotate via feedback from the orientation sensor unit and/or the control station the UAV (col. 11, lines, 30-34, UAVs may use movement, distances, and rotation of another UAV (the master UAV) as input to generate their own flight plan for movement, rotation) and/or the display according to display orientation information (col. 5, lines, 46-48, equipment may be capable of rotation in a 360 degree plane, rotation about a vertical axis, and/or rotation about a horizontal axis).



Regarding claim 22, Ananthanarayanan teaches,
A method for providing a visual aerial presentation of a number of pixels (col. 2, lines 8-10, UAVs may fly in a formation such that the displays may combine into a single display screen), wherein 
the visual aerial presentation is displayed by at least two displays each carried by an UAV (fig. 2 shows multiple UAVs with displays), wherein
each UAV is moved in the aerial space by a drive unit controlled by a control unit via feedback from a position sensor unit (col. 4, lines 28-33, rotors may be determined by a control management system 110 based upon input from one or more inertial sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.) and/or positioning sensors (e.g., global positioning sensors, ultrasonic sensors, radar systems, etc.)), wherein the method comprises the following operations:
a) move the UAV in the aerial space to an image position according to position information (col. 5, lines 1-3, Responsive to receiving the positioning data and/or flight management input, the control management system 110 may send output signals to one or more of the rotors…  to maintain the desired flight regime); and
b) present at this image position via the display a portion of pixels of the number of pixels according to pixel information (col. 5, lines 64-67, operator may choreograph a presentation of multiple images and mobile display screens real time using a remote control device that sends flight plan data to the fleet of UAV. A choreographed presentation indicates that there is a desired movement or position 
the pixel information and the position information are preset and stored in a storage unit of the UAV (col. 8, lines 40-43, images 206 may be saved on a memory in the display management system, or in another location on the UAV and col. 4, lines 39-42, the control management system 110 may be configured to receive flight management input (e.g., direction, velocity, altitude, waypoints, geolocation, etc.) directly from a flight management system (from memory on-board the UAV)) and/ or computed by the control station and transmitted via communication units of the control station and the UAV to the control unit essentially in real-time (col. 8, lines 43-45, the one or more images 206 may be transmitted to the display management system from a remote computing device via a network and col. 4, lines 55-67, control management system 110 may receive flight management input from a remote computing device via flight management system), wherein 
the position information and the pixel information comprise dynamic information, wherein at least one UAV changes its image position at least one time between two points in time (col. 10, line 36-38, second combined display of the second group of UAVs 304 may be mobile) wherein, the control station and/or the control unit change/s the displayed pixel information essentially in real-time based on the at least one change of the image position of the at least one UAV (col. 5, lines 64-67, operator may choreograph a presentation of multiple images and mobile display screens real time using a remote control device that sends flight plan data to the fleet of UAV. A choreographed presentation indicates that there is a desired position at a certain time and an associated image to be displayed at that position and time).

Regarding claim 26, Ananthanarayanan teaches all elements of claim 22. Ananthanarayanan further teaches wherein each UAV further comprises a space sensor unit (col. 4, lines 24-26, positioning 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan in view of Buys Koen et al. (EP 2927771, of record on the IDS), herein referred to as Koen. 

Regarding claim 16, Ananthanarayanan teaches all elements of claim 14. 
Ananthanarayanan further teaches wherein the control station and the control units are configured to (col. 8, lines 60-64, the presentation on each display may be coordinated by a command station on a remote device)… synchronisation of the position information and/ or the pixel information (col. 8, lines 49-51, The images 206 presented on each of the displays 204 may be synchronized such that they combine to create a combined image).
Ananthanarayanan does not teach the control station and the control units are configured to communicate time code signals via the communication units of the control station and the UAVs in order to perform time code synchronisation of the position information and/ or the pixel information.
Koen does teach the control station and the control units are configured to communicate time code signals via the communication units of the control station and the UAVs in order to perform time code synchronisation of the position information and/ or the pixel information (par. 29, the digital code (timecode) corresponding to the clock initialization time of the synchronization signal 28 is periodically sent to the wireless emitter 34 for performing a periodic transmission of the synchronization signal 28 to the flying drones... The timecode 38 is thus intended to synchronize several physical components of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial system with a control station and control units for providing a visual aerial presentation and synchronizing the displays and motion of the UAVs as taught by Ananthanarayanan to further include the system with a control station and control units for synchronizing the lights and motion of a plurality of UAVs using time code signals as taught by Koen. One would be motivated to do this because this allows one to synchronize the flying drones and the lights (Koen, par. 43) and reduces the risk of collision between the flying drones (par. 36).

Regarding claim 17, Ananthanarayanan teaches all elements of claim 14. 
Ananthanarayanan does teach wherein all of the position information and the pixel information is stored in the storage unit of each UAV (col. 8, lines 49-53, the images are synchronized based upon a flight plan and a corresponding media plan saved on one or more memories of each UAV)… synchronisation of the position information and/ or the pixel information (col. 8, lines 49-51, The images 206 presented on each of the displays 204 may be synchronized such that they combine to create a combined image).
Ananthanarayanan does not teach wherein each control unit is configured to communicate time code signals via the communication units of the UAVs in order to perform time code synchronisation of the position information and/or the pixel information.
Koen does teach wherein all of the position information and the pixel information is stored in the storage unit of each UAV (par. 46, each flying drone 10 stores the forecasted flying trajectory comprising a list 26 of 3D coordinates points associated to a timeline), wherein each control unit is configured to communicate time code signals via the communication units of the UAVs (par. 47, the ) in order to perform time code synchronisation of the position information and/or the pixel information (par. 48, the control and command computer 18 of each flying drone 10 synchronizes the timeline stored in the memory 16 of the corresponding flying drone with the received synchronization signal and par. 49, each flying drone 10 executes the synchronized flying trajectory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial system with control units for providing a visual aerial presentation and synchronizing the displays and motion of the UAVs as taught by Ananthanarayanan to further include the system with control units for synchronizing the lights and motion of a plurality of UAVs using time code signals as taught by Koen. One would be motivated to do this because the synchronizing method allows a simple, flexible and accurate synchronization between the plurality of flying drones, using a low bandwith and without requiring any central complex position calculation (Koen, par. 14) and reduces the risk of collision between the flying drones (par. 36).

Regarding claim 18, Ananthanarayanan teaches all elements of claim 14. 
Ananthanarayanan does teach wherein the UAVs are configured to perform… synchronization (col. 8, lines 49-51, The images 206 presented on each of the displays 204 may be synchronized such that they combine to create a combined image)...
Ananthanarayanan does not teach wherein the UAVs are configured to perform time code synchronisation by reading the time code from a global time synchronisation source, for example GPS or DGPS.
Koen does teach wherein the UAVs are configured to perform time code synchronisation (par. 48, control and command computer 18 of each flying drone 10 synchronizes the timeline stored in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial system for providing a visual aerial presentation and synchronizing the displays and motion of the UAVs as taught by Ananthanarayanan to further include the system for synchronizing the lights and motion of a plurality of UAVs using time code signals from a global time synchronization source as taught by Koen. One would be motivated to do this because this allows one to synchronize the flying drones and the lights (Koen, par. 43) and reduces the risk of collision between the flying drones (par. 36).

Regarding claim 23, Ananthanarayanan teaches all elements of claim 22. 
Ananthanarayanan further teaches wherein the control station and the control units are configured to (col. 8, lines 60-64, the presentation on each display may be coordinated by a command station on a remote device)… synchronisation of the position information and/ or the pixel information (col. 8, lines 49-51, The images 206 presented on each of the displays 204 may be synchronized such that they combine to create a combined image).
Ananthanarayanan does not teach the control station and the control units are configured to communicate time code signals via the communication units of the control station and the UAVs in order to perform time code synchronisation of the position information and/ or the pixel information.
Koen does teach the control station and the control units are configured to communicate time code signals via the communication units of the control station and the UAVs in order to perform time code synchronisation of the position information and/ or the pixel information (par. 29, the digital code 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial system with a control station and control units for providing a visual aerial presentation and synchronizing the displays and motion of the UAVs as taught by Ananthanarayanan to further include the system with a control station and control units for synchronizing the lights and motion of a plurality of UAVs using time code signals as taught by Koen. One would be motivated to do this because this allows one to synchronize the flying drones and the lights (Koen, par. 43) and reduces the risk of collision between the flying drones (par. 36).

Regarding claim 24, Ananthanarayanan teaches all elements of claim 22. 
Ananthanarayanan does teach wherein all of the position information and the pixel information is stored in the storage unit of each UAV (col. 8, lines 49-53, the images are synchronized based upon a flight plan and a corresponding media plan saved on one or more memories of each UAV)… synchronisation of the position information and/ or the pixel information (col. 8, lines 49-51, The images 206 presented on each of the displays 204 may be synchronized such that they combine to create a combined image).
Ananthanarayanan does not teach wherein each control unit is configured to communicate time code signals via the communication units of the UAVs in order to perform time code synchronisation of the position information and/or the pixel information.
communicate time code signals via the communication units of the UAVs (par. 47, the wireless receptor 20 of each flying drone 10 transmits the synchronization signal 28 to the control and command computer 18 of the corresponding flying drone) in order to perform time code synchronisation of the position information and/or the pixel information (par. 48, the control and command computer 18 of each flying drone 10 synchronizes the timeline stored in the memory 16 of the corresponding flying drone with the received synchronization signal and par. 49, each flying drone 10 executes the synchronized flying trajectory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial system with control units for providing a visual aerial presentation and synchronizing the displays and motion of the UAVs as taught by Ananthanarayanan to further include the system with control units for synchronizing the lights and motion of a plurality of UAVs using time code signals as taught by Koen. One would be motivated to do this because the synchronizing method allows a simple, flexible and accurate synchronization between the plurality of flying drones, using a low bandwith and without requiring any central complex position calculation (Koen, par. 14) and reduces the risk of collision between the flying drones (par. 36).

Regarding claim 25, Ananthanarayanan teaches all elements of claim 25. 
Ananthanarayanan does teach wherein the UAVs are configured to perform… synchronization (col. 8, lines 49-51, The images 206 presented on each of the displays 204 may be synchronized such that they combine to create a combined image)...

Koen does teach wherein the UAVs are configured to perform time code synchronisation (par. 48, control and command computer 18 of each flying drone 10 synchronizes the timeline stored in the memory 16 of the corresponding flying drone with the received synchronization signal and par. 46, stores the forecasted flying trajectory comprising a list 26 of 3D coordinates points associated to a timeline) by reading the time code from a global time synchronisation source (par. 27, 3D coordinates points are stored in the memory 16 as GNSS coordinates), for example GPS or DGPS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial system for providing a visual aerial presentation and synchronizing the displays and motion of the UAVs as taught by Ananthanarayanan to further include the system for synchronizing the lights and motion of a plurality of UAVs using time code signals from a global time synchronization source as taught by Koen. One would be motivated to do this because this allows one to synchronize the flying drones and the lights (Koen, par. 43) and reduces the risk of collision between the flying drones (par. 36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Randall et al. (US 20180090040) teaches a system for providing an aerial visual presentation using a plurality of UAVs in communication with a control station and equipped with an assembly of pixels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665